              Case 1:20-cv-08925-CM Document 4 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN HALLETT;
EARLYBIRD DIGITAL, INC.,

                                Plaintiffs,
                                                                20-CV-8925 (CM)
                    -against-
                                                            ORDER OF DISMISSAL
MICHAEL F. CIPRIANI;
ROSENTHAL & ROSENTHAL,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 5, 2020, the Court received a letter from Plaintiff Megan Hallett, see ECF

No. 3, requesting to close this action because she no longer wishes to pursue the matter in this

Court. The Court therefore grants Plaintiff’s request. This action is withdrawn pursuant to Rule

41(a) of the Federal Rules of Civil Procedure.

                                              CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       This order closes this case.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-08925-CM Document 4 Filed 11/05/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   November 5, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
